Title: 13th.
From: Adams, John Quincy
To: 


       Finished my Trigonometry.
       Immediately after Prayers in the Evening, the military Company, assembled, on the Common, and Captain Vose harangued them. He gave them a pretty Oration upon Patriotism. It contained several brilliant thoughts, and a well adapted Quotation from Cicero. After the Speech, the Company, went through the manual exercise, which was very well performed. After Commons the Sodality met, at Foster’s Chamber; and play’d several Tunes. Broke up, as is customary at 9 o’clock.
      